    Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 1 of 9 PAGEID #: 387




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


STORAGE CAP MANAGEMENT LP,
                                                             Case No. 2:19-cv-4328
                          Plaintiff,
         v.                                                  Judge James L. Graham

ROBARCO, INC. AND SPARESPACE                                 Magistrate Judge Kimberly A. Jolson
STORAGE, LLC,

                          Defendants.

                                         OPINION AND ORDER

         This matter is before the Court for consideration of Defendants’ Motion to Dismiss the

Complaint for lack of subject matter jurisdiction, personal jurisdiction, and failure to state a claim

pursuant to Rules 12(b)(1), (2), and (6) of the Federal Rules of Civil Procedure filed by Defendants

Robarco, Inc. (“Robarco”) and SpareSpace Storage, LLC (“SSL”).1 (ECF No. 18.) For the reasons

that follow, Defendants’ motion (ECF No. 18) is DENIED.

I.       BACKGROUND

         The present action is the fourth of four pending adversarial legal proceedings between the

parties concerning: 1) whether there is a likelihood of confusion between Plaintiff Storage Cap

Management LP’s STORE SPACE trademarks and Defendant SSL’s SPARESPACE STORAGE

trademark and 2) which party’s trademark has priority over the other.

         On March 2, 2018, Robarco assigned its SPARESPACE STORAGE trademark to G4

Partners LLC (“G4”). (Hill Decl. ¶ 2, ECF No. 18-1 at 77.) Section 2.1 of the March 2, 2018



1
  On May 13, 2020, Defendant Robarco, Inc. was terminated as a party to this action, and Defendant SSL is therefore
the only remaining defendant in this matter. (ECF No. 45.) In light of Plaintiff’s voluntary dismissal of Robarco,
Defendants’ subject matter jurisdiction and failure to state a claim arguments, which pertain to Robarco, are now
moot.

                                                        1
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 2 of 9 PAGEID #: 388




licensing agreement between G4 and Robarco granted Robarco an exclusive license to use the

SPARESPACE STORAGE mark. (Buxbaum Decl. ¶ 3, ECF No. 46-1 at 374.) After G4 purchased

the SPARESPACE STORAGE mark from Robarco, G4 assigned it to Defendant SSL. (Pryor Decl.

¶ 8.) Defendant SSL is the owner of the SPARESPACE STORAGE mark, and Robarco continues

to operate its business as an exclusive licensee of the SPARESPACE STORAGE mark.

        Defendant SSL is a Florida entity headquartered in Florida, and Robarco is an Ohio

company located in Grove City, Ohio. (Compl. ¶¶ 3–4, ECF No. 1 at 2.) Plaintiff Storage Cap

Management LP (“Storage Cap”) operates self-storage facilities across several states, including

Ohio, and uses the STORE SPACE trademarks in connection with its storage-unit rental services.

(Compl. ¶¶ 10–11, ECF No. 1.)

        On May 30, 2018, Plaintiff filed applications to register its STORE SPACE trademarks

with the United States Patent and Trademark Office (“USPTO”). On January 25, 2019, Defendant

SSL filed its application to register its SPARESPACE STORAGE mark. On June 13, 2019,

Defendant SSL filed Notices of Opposition opposing registration of Storage Cap’s STORE

SPACE trademarks. Defendant SSL alleges that Storage Cap’s STORE SPACE marks are

confusingly similar to Defendant SSL’s SPARESPACE STORAGE mark. On July 25, 2019,

Plaintiff filed its Notice of Opposition opposing registration of the SPARESPACE STORAGE

mark.

        On September 27, 2019, Plaintiff filed this action seeking a declaratory judgment that: 1)

its use of its STORE SPACE trademarks is not likely to cause confusion with the SPARESPACE

STORAGE mark or Defendants, and 2) Defendants’ rights to the SPARESPACE STORAGE mark

(if any) are limited to a small geographic area in and around Grove City, Ohio, if Defendants, in




                                                2
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 3 of 9 PAGEID #: 389




fact, have been using the SPARESPACE STORAGE mark in Grove City, Ohio continuously since

before April 23, 2018. (ECF No. 1.)

       On November 15, 2019, Defendants filed the instant motion. Plaintiff filed its response in

opposition on May 13, 2020. (ECF No. 46.) Defendant SSL filed its reply on May 27, 2020. (ECF

No. 48.) The motion is fully briefed and ripe for adjudication.

       As Defendant Robarco was voluntarily dismissed on May 13, 2020 and Defendants’

subject matter jurisdiction and failure to state a claim arguments, pertaining to Robarco, are

consequently moot, the Court will only address the motion’s sole remaining issue concerning

whether the matter should be dismissed due to lack of personal jurisdiction over Defendant SSL

pursuant to Fed. R. Civ. P. 12(b)(2).

II.    LEGAL STANDARD

       Under Rule 12(b)(2), the plaintiff bears the burden of proving personal jurisdiction.

CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1261–62 (6th Cir. 1996). When the district court

considers a motion to dismiss pursuant to Rule 12(b)(2) before trial and without an evidentiary

hearing on the merits of the motion, the plaintiff “‘need only make a prima facie showing of

jurisdiction.” Bird v. Parsons, 289 F.3d 865, 871 (6th Cir. 2002) (quoting Neogen Corp. v. Neo

Gen Screening, Inc., 282 F.3d 883, 887 (6th Cir. 2002) (internal citation omitted)). A plaintiff

makes a prima facie showing by “‘establishing with reasonable particularity sufficient contacts

between [the defendant] and the forum state to support jurisdiction.’” Neogen Corp., 282 F.3d at

887 (quoting Provident Nat’l Bank v. California Fed. Savings Loan Ass’n, 819 F.2d 434, 437 (3d

Cir.1987)).




                                                3
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 4 of 9 PAGEID #: 390




       In deciding a Rule 12(b)(2) jurisdictional motion to dismiss, the Court must construe the

facts in the light most favorable to the plaintiff and not weigh the controverting assertions of the

party seeking dismissal. CompuServe, 89 F.3d at 1262 (citing Theunissen, 935 F.2d at 1459).

III.   DISCUSSION

       At issue here is whether Defendant SSL is subject to specific personal jurisdiction under

Ohio’s long-arm statute, and if so, whether the exercise of jurisdiction comports with due process.

Schneider v. Hardesty, 669 F.3d 693, 699 (6th Cir. 2012). As “Ohio’s long-arm statute is not

coterminous with federal constitutional limits, to establish a prima facie case of personal

jurisdiction, a plaintiff must demonstrate that (1) Ohio’s long-arm statute has been satisfied and

(2) exercising jurisdiction would comport with Due Process.” J.M. Smucker Co. v. Promotion in

Motion, Inc., 420 F. Supp. 3d 646, 653 (N.D. Ohio 2019) (internal quotation marks and citations

omitted).

       A. Ohio’s Long-Arm Statute

       Ohio’s long-arm statute subjects defendants to personal jurisdiction when they are

“transacting any business” in Ohio. Ohio Revised Code § 2307.382(A)(1). Plaintiff maintains

that Ohio’s long-arm statute is satisfied because Defendant SSL is transacting business in Ohio

through its exclusive licensing agreement with Robarco, an Ohio company.

       The Supreme Court of Ohio broadly interprets the “transacting any business in this state”

language of Ohio Revised Code § 2307.382(A)(1). Goldstein v. Christiansen, 70 Ohio St. 3d 232,

638 N.E.2d 541 (1994); Kentucky Oaks Mall Co. v. Mitchell’s Formal Wear, Inc. 53 Ohio St. 3d

73, 559 N.E.2d 477 (1990). In Ohio, the phrase “transacting any business” means “to carry on

business” and “to have dealings,” and is “broader than the word ‘contract.’” Goldstein, 70 Ohio

St. 3d at 236 (internal quotation marks and citations omitted). “[A] person ‘transacts business’ in



                                                 4
    Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 5 of 9 PAGEID #: 391




Ohio if the business operations set in motion by the defendant have a ‘realistic impact’ on Ohio

commerce.” Priess v. Fisherfolk, 535 F. Supp. 1271, 1274 (S.D. Ohio 1982).

         Through a series of trademark assignments, Defendant SSL is now the assignee of the

SPARESPACE STORAGE trademark at issue in this litigation and has granted an exclusive

license for its use to Robarco. Plaintiff’s claim for declaratory judgment of no infringement and

trademark priority concern Robarco’s use of the SPARESPACE STORAGE trademark in Ohio.

Therefore, the license agreement between Defendant SSL and Robarco, an Ohio company, has a

realistic impact on Ohio commerce.

         Moreover, through the assignment of the SPARESPACE STORAGE trademark to

Defendant SSL, SSL acquired all of the legal advantages of the trademark, including priority of

use. See 3 McCarthy on Trademarks and Unfair Competition § 18:15 (5th ed. 2020) (“All courts

follow the rule that . . . after a valid assignment, the assignee acquires all of the legal advantages

of the mark that the assignor enjoyed, including priority of use.”). As the assignee, Defendant SSL

acquired “not only all of the rights and priorities of the assignor, but also any burdens and

limitations on use that were incumbent upon the assignor.” Id. By taking assignment of the mark,

Defendant SSL has stepped into the shoes of Robarco, the Ohio company. Premier Dental Prods.

Co. v. Darby Dental Supply Co., 794 F.2d 850, 853 (3d Cir. 1986) (determining that “following a

proper assignment, the assignee steps into the shoes of the assignor”). Therefore, Defendant SSL

would still be subject to personal jurisdiction in Ohio because all rights, title, and interest in the

trademark that are the subject of this litigation were assigned to it.2




2
  This Court has previously determined that “the Court has personal jurisdiction over [defendant] by virtue of the
fact that it now owns the marks that are the subject of this litigation.” OMS Invs. v. Regenerated Res. LLC, No. C2-
06-114, c, at *17 (S.D. Ohio Apr. 2, 2008).

                                                         5
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 6 of 9 PAGEID #: 392




       After considering the facts in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has made a prima facie showing, with reasonable particularity, that Defendant SSL has

transacted business in Ohio, thereby satisfying Ohio’s long-arm statute.

       B. Due Process

       In Ohio, personal jurisdiction also requires an examination of the federal constitutional

limits of due process. CompuServe, Inc. v. Patterson, 89 F.3d 1257, 1262 (6th Cir. 1996). “The

exercise of personal jurisdiction is valid only if it meets both the state long-arm statute and

constitutional due process requirements.” Calphalon Corp. v. Rowlette, 228 F.3d 718, 721 (6th

Cir. 2000).

       Specific personal jurisdiction requires a three-part analysis:

       First, the defendant must purposefully avail himself of the privilege of acting in the
       forum state or causing a consequence in the forum state. Second, the cause of action
       must arise from the defendant’s activities there. Finally, the acts of the defendant
       or consequences caused by the defendant must have a substantial enough
       connection with the forum state to make the exercise of jurisdiction over the
       defendant reasonable.
       Id.

       In a trademark declaratory judgment action, “the relevant inquiry for specific personal

jurisdiction is “to what extent has the defendant [] purposefully directed ... [trademark]

enforcement activities at residents of the forum, and the extent to which the declaratory judgment

claim arises out of or relates to those activities.’” J.M. Smucker Co. v. Promotion in Motion, Inc.,

420 F. Supp. 3d 646, 658 (N.D. Ohio 2019) (quoting Avocent Huntsville Corp. v. Aten Int’l Co.,

552 F.3d 1324, 1332–1333 (Fed. Cir. 2008)). Thus, the exercise of personal jurisdiction in

trademark declaratory judgment actions “must rest upon other activities directed at the forum and

related to the cause of action.” Id. at 656. Examples of these activities include “an exclusive




                                                 6
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 7 of 9 PAGEID #: 393




licensee headquartered or doing business in the forum state, where the licensor is granted “the right

to exercise control over the licensee’s sales or marketing activities.” Id. at 656–57.

       Here, Defendant SSL’s activities directed at this forum include its ongoing relationship

with Robarco, an Ohio company, that only operates in Ohio under the exclusive trademark license

granted to it by Defendant SSL. Furthermore, the SSL/Robarco licensing agreement states that:

       [A]ll of the Licensed Services conducted, performed, rendered, offered for sale and
       sold by Licensee in connection with the Licensed Marks, and all related advertising,
       promotional and other related uses of the Licensed Marks by Licensee shall be in
       compliance with the quality control standards set by Licensor and shall be under
       the control of Licensor.
       (ECF No. 46-1 at 375.) (emphasis added)

       This provision of the SSL/Robarco licensing agreement grants Defendant SSL the right to

exercise control over Robarco’s sales and marketing. As Robarco is an Ohio company, these

activities are directed at the forum and relate to Robarco’s use of Defendant SSL’s trademark in

Ohio. The Court therefore concludes that Defendant SSL has purposefully availed itself of the

privilege of acting in or causing a consequence in Ohio.

       The second due process factor examines “whether the present cause of action arises from

the defendant’s activities in the forum state” and “requires only that the cause of action be

substantially connected to the defendant’s in-state activities.” OMS Invs. v. Regenerated Res. LLC,

2008 U.S. Dist. LEXIS 26766, *19–20 (S.D. Ohio April 2, 2008) (internal citations omitted). This

cause of action arises from Robarco’s use of the exclusive trademark license, granted to it by

Defendant SSL, in Ohio. As Defendant SSL is the owner of the SPARESPACE STORAGE mark

and has the right to exercise control over Robarco’s sales and marketing activities in Ohio,

Defendant SSL’s activities in the forum state are substantially connected to the present cause of

action. The Court thus concludes that the second due process factor is satisfied.




                                                  7
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 8 of 9 PAGEID #: 394




        Finally, this Court must determine whether “acts of the defendant or consequences caused

by the defendant . . . have a substantial enough connection with the forum state to make the exercise

of jurisdiction over the defendant reasonable.” S. Mach. Co. v. Mohasco Indus., 401 F.2d 374,

381 (6th Cir. 1968). Where, as here, the first two factors have been established, “an inference of

reasonableness arises and only the unusual case will not meet this third criteria.” Air Products and

Controls, Inc. v. Safetech Intern., Inc., 503 F.3d 544, 554 (6th Cir. 2007) (citing Theunissen v.

Matthews, 935 F.2d 1454, 1461 (6th Cir.1991)); see also Burger King Corp. v. Rudzewicz, 471

U.S. 462, 477 (1985) (“[W]here a defendant who purposefully has directed his activities at forum

residents seeks to defeat jurisdiction, he must present a compelling case that the presence of some

other considerations would render jurisdiction unreasonable.”)

        In deciding the final due process factor, the Court considers: “(1) the burden on the

defendant; (2) the interest of the forum state; (3) the plaintiff’s interest in obtaining relief; and (4)

other states’ interest in securing the most efficient resolution of the policy.” Air Products and

Controls, 503 F.3d at 554–55 (6th Cir. 2007) (citing Intera Corp. v. Henderson, 428 F.3d 605, 618

(6th Cir.2005)).

        Although it would be a burden for Defendant SSL to travel from Florida to litigate this case

in Ohio, Ohio has an interest in a claim for declaratory judgment of no infringement and trademark

priority concerning the use of a trademark in Ohio. Any burden on Defendant SSL in litigating

this matter in Ohio does not outweigh Plaintiff’s interest in obtaining relief and Ohio’s interest

concerning the use of a trademark within its borders. Moreover, because there is an inference of

reasonableness when the first two due process factors are satisfied, and because there are no

considerations put forth by Defendant SSL to overcome that inference, the exercise of personal

jurisdiction over Defendant SSL is reasonable.



                                                   8
 Case: 2:19-cv-04328-JLG-KAJ Doc #: 51 Filed: 12/01/20 Page: 9 of 9 PAGEID #: 395




        After considering the facts in the light most favorable to Plaintiff, the Court concludes that

Plaintiff has made a prima facie showing that the Court’s exercise of personal jurisdiction over

Defendant SSL comports with due process and is valid. Plaintiff has therefore established with

reasonable particularity sufficient contacts between Defendant SSL and the forum state to support

jurisdiction.

IV.     CONCLUSION

        For the reasons stated above, Defendants’ Motion to Dismiss (ECF No. 18) is DENIED.



        IT IS SO ORDERED.


                                                              /s/ James L. Graham
                                                              JAMES L. GRAHAM
                                                              United States District Judge

DATE: December 1, 2020




                                                  9
